Citation Nr: 0725748	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  06-27 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD) in excess of 70 percent disabling, 
effective December 29, 2004.

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to July 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which granted an increased rating for 
PTSD and assigned a 70 percent evaluation effective December 
29, 2004, and denied the TDIU claim on appeal.  

In his substantive appeal to the Board, received in August 
2006, the veteran requested a travel board hearing.  In March 
2007, the veteran presented testimony at a personal hearing 
conducted at the St. Paul RO before a Veterans Law Judge 
(VLJ).  A transcript of this personal hearing is in the 
veteran's claims folder.

In a November 2006 statement and during the March 2007 
hearing, the veteran's representative appears to contend that 
the veteran's service-connected PTSD aggravated a non-service 
connected cognitive disorder and pain from a non-service 
connected shoulder disorder.  This matter is referred to the 
RO for appropriate action, if any is needed.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by occupational and 
social impairment, with deficiencies in areas such as work, 
family relations, judgment, thinking, or mood, due to 
symptoms including suicidal ideation, panic, depression, and 
difficulty in adapting to stressful circumstances, including 
work.  

2.  The veteran is currently assigned a 70 percent disability 
for his PTSD.

3.  The veteran's service-connected disability has not been 
shown to render him unemployable.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.7, 4.130, Diagnostic Code 9411 (2006).

2.  The criteria for entitlement to a TDIU have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.340, 3.341, 4.16, 4.19 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

Prior to initial adjudication of the veteran's claim, letters 
dated in March 2004 and April 2005 fully satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letters advised the veteran what information and 
evidence was needed to substantiate his claims for PTSD and 
TDIU decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and the claim for 
TDIU and enough information for the RO to request records 
from the sources identified by the veteran.  In this way, he 
was advised of the need to submit any evidence in his 
possession that pertains to the claims.  He was specifically 
told that it was his responsibility to support the claims 
with appropriate evidence.  Finally the letter advised him 
what information and evidence would be obtained by VA, 
namely, records like medical records, records from the VAMC, 
and records from other Federal agencies.  

The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The April 2005 letter told him to provide any 
relevant evidence in his possession. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for PTSD and TDIU.  In the August 
2006 statement of the case (SOC), the veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating or the effective date for the disability on 
appeal.  Therefore, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
In any event, any defects (as to substance or timeliness) in 
the notice as to the assigned disability rating or effective 
date are rendered moot as an increased rating for PTSD and 
TDIU benefits are not warranted.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  
The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was also afforded VA examinations in May 2004, 
July 2005, August 2005, and May 2006 relevant to his claims.  
38 C.F.R. 
§ 3.159(c)(4).  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).


LAW AND ANALYSIS

1.  PTSD

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The pertinent provisions of 38 C.F.R. § 4.130, Diagnostic 
Code 9411 relating to rating mental disorders, including 
PTSD, read as follows:

100 percent  Total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70 percent  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

GAF scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (citing the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV), p. 32).

GAF scores ranging between 61 and 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 (incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher evaluation for PTSD.  The 
veteran has not been shown to have total occupational and 
social impairment with symptoms of grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  In this regard, 
during his May 2004 and July 2005 VA PTSD examinations the 
veteran reported that he had no psychiatric hospitalizations 
and the examiner found him to be pleasant and cooperative; 
neatly and appropriately dressed with normal speech that was 
coherent, rational, and relevant to the questions with a 
normal mood and appropriate affect; and no evidence of 
psychosis.  The veteran reported that he was able to perform 
household activities.  The veteran denied delusions or 
hallucinations.  He felt that his PTSD medications helped him 
maintain better control over his anger.  The veteran did 
report depression, panic and anxiety related to crowds, 
nightmares, disrupted sleep, restricted range of affect, 
intrusive thoughts, problems with concentration, being easily 
distracted, hypervigilance, and an exaggerated startle 
response.  By July 2005, he reported a foreshortened future 
related to his current physical condition and restricted 
affect.  Importantly, he indicated in July 2005 that his 
current mental health had stayed the same from one year ago.

The Board acknowledges the veteran's reports of suicidal 
thoughts with the caveat that he would never act on his 
thoughts, and his contentions that he sometimes experienced 
infrequent brief episodes of five or ten seconds in which he 
felt that he was back in combat and saw or heard things that 
were not really there that provoked panic.  However, he added 
that this did not happen very often.  

The Board notes that his GAF scores were 55 at the time of 
both examinations.  As reflected above, scores ranging from 
51 to 60 reflect more moderate symptoms or moderate 
difficulty in social, occupational, or school functioning , 
which is not consistent with a 100 percent disabling rating.

The Board also finds it significant that the May 2004 
examiner found that although his PTSD symptoms of nightmares, 
poor sleep, hyperarousal, and discomfort in crowds have a 
negative impact on his quality of life, they did not appear 
to have prevented him from maintaining employment, which was 
ended as a result of his non-service connected physical 
injuries and pain.  Regarding social impairment, the veteran 
reported a good relationship with his wife and spent his time 
woodworking, fishing and hunting with his nephews, reading, 
and having coffee with other men at a local café.  
Additionally, in July 2005, the examiner opined that it was 
less likely than not that his memory problems were caused by 
his PTSD, but may be related to his physical pain or the 
medication that he is taking to relieve his physical pain.  
The examiner added that there may be some minor contributions 
to memory problems from his PTSD on the nights that his sleep 
is impaired by nightmares of combat.  The Board finds it 
significant that the examiner found that the veteran did not 
appear to be unemployable due to his PTSD.  

The Board also notes the May 2006 neurological examination 
results, which will be discussed more thoroughly in the TDIU 
analysis, suggested that head injuries the veteran sustained 
post-service were contributing to his memory and attention 
problems.  The test results showed deficits in the frontal 
lobe functioning for abstract concept formation, problems 
with organization, highly variable attention, and problems 
with memory that were consistent with his reports of head 
injuries at work post-service.  Although the examiner opined 
that both his pain and the development of PTSD symptoms might 
have made his level of functioning worse, he added that the 
veteran's test results were not solely accounted for by his 
depression but indicated significant head trauma that had 
been undiagnosed for years.  

In conclusion, after considering the veteran's disability 
picture as a whole, the Board finds that the veteran's claim 
for an increased rating is not supported by the evidence.  
The Board concludes that the veteran's present level 
disability resulting from PTSD is more accurately reflected 
by the criteria for a rating of 70 percent disabling and does 
not more nearly approximate the criteria for a 100 percent 
rating.  38 C.F.R. §§ 4.7, 4.130.  Therefore, the veteran is 
not entitled to a higher evaluation for PTSD.  38 C.F.R. § 
4.130, Diagnostic Code 9411.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected PTSD has 
caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
scheduler standards utilized to evaluate the severity of his 
disability.  In fact, as will be discussed in the TDIU 
analysis, the record suggests that the veteran has 
occupational impairment largely due to a shoulder injury 
sustained while working post-service.  Further, as stated by 
the veteran, he has not been hospitalized for PTSD.  
Therefore, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not 
been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218 (1995).

2.  TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  It is the established 
policy of the VA that all veterans who are unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  A total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  A total disability may or may not be permanent.  
Total ratings will not be assigned, generally, for temporary 
exacerbations or acute infectious diseases except where 
specifically prescribed by the schedule.  38 C.F.R. § 
3.340(a).  

The central inquiry is "whether the veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to the veteran's 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his or her 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is a recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  Id.

In this case, the veteran is service-connected for PTSD for 
which he is currently assigned a 70 percent disability 
evaluation.  As such, he meets the minimum schedular criteria 
for TDIU under 38 C.F.R. § 4.16(a).

Even though the veteran meets the aforementioned percentage 
requirements, the evidence must show that the veteran's 
service-connected disability precludes him from engaging in 
substantially gainful employment (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Upon 
review of the claims file, the Board finds that the 
evidentiary record does not support a conclusion that the 
veteran is unable to work due only to his service-connected 
PTSD.  

In this regard, the veteran testified in March 2007 that he 
had occupational impairments due to his right shoulder, left 
eye blindness, and his PTSD.  The veteran last worked for a 
seafood company in June 2003.  The record reflected that the 
veteran injured his shoulder while at work in July 2002 and 
had weight lifting restrictions from his injury, which he 
still has today.  The veteran was granted social security 
disability in March 2005 based on findings that he had a 
severe right rhomboid strain injury and an anxiety disorder.  
At that time, the veteran was unable to lift more than 10 
pounds or perform repetitive work with his right upper 
extremity and he was reduced to performing sedentary work.  
However, the judge found that the veteran did not have the 
acquired skills which were transferable to the skilled or 
semi-skilled activities of sedentary work.  An August 2005 VA 
examiner found that the veteran was unable to do work that 
required heavy lifting or operating machinery or driving due 
to his pain medications.  Further, the veteran was unable to 
perform desk work or sedentary work due to fatigue from his 
pain medications.  Additionally, an August 2006 letter from 
private doctor Dr. J.A.M. reflected that the veteran was 
legally blind in his left eye.  However, the Board notes that 
his right shoulder and left eye blindness are not service-
connected and therefore cannot be considered as a basis for 
unemployability.  Van Hoose, 4 Vet. App. at 361.  

As discussed above in the PTSD increased rating analysis, the 
Board also finds it significant that the May 2004 examiner 
found that the veteran's PTSD symptoms did not appear to have 
prevented him from maintaining employment, which was ended as 
a result of his non-service connected physical injuries and 
pain.  Additionally, in July 2005, the examiner found that 
the veteran did not appear to be unemployable due to his 
PTSD.  Further in May 2006, the veteran underwent a 
neuropsychological evaluation for further assessment of 
symptoms related to dementia or traumatic brain injury.  The 
veteran complained of significant problems with his memory.  
The veteran reported head injuries at work between 1999 and 
2001 and in July 2002.  (The Board also notes that the 
veteran reported experiencing a concussion in the 1970s while 
at work post-service during his May 2004 VA examination for 
PTSD.)  After testing, the veteran was diagnosed with a 
cognitive disorder, not otherwise specified that was 
secondary to frontal lobe syndrome; major depressive 
disorder; anxiety disorder, not otherwise specified; PTSD; 
chronic pain with associated psychological features; and 
schizoid personality disorder.  The results showed deficits 
in the frontal lobe functioning for abstract concept 
formation, problems with organization, highly variable 
attention, and problems with memory.  His symptoms were 
consistent with frontal lobe syndrome.  The examiner opined 
that both his pain and the development of PTSD symptoms might 
have made his level of functioning worse.  The examiner 
suspected that the onset of his pain and PTSD have made any 
frontal lobe symptoms that were probably there for years more 
noticeable to the veteran and other people.  He also stated 
that his memory problems were worsened by his loss of 
structure.  The examiner added that the veteran's test 
results were not solely accounted for by his depression but 
indicated significant head trauma that had been undiagnosed 
for years.  

Based on the foregoing, the Board concludes that while the 
veteran undoubtedly has industrial impairment as a result of 
his service-connected disabilities, as evidenced by his 70 
percent disability evaluation, the evidence does not show 
that his PTSD precludes gainful employment.  The Board notes 
that "[t]he percentage ratings represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations."  38 C.F.R. § 4.1.  
In fact, that evidence suggests that although the PTSD 
probably worsens his level of functioning, the veteran has 
difficulty with obtaining employment due to his nonservice-
connected shoulder disability and frontal lobe syndrome.  
Based on a review of the evidence of record, the Board is of 
the opinion that the disability evaluations assigned to the 
veteran's disorder under the VA Schedule for Rating 
Disabilities accurately reflect the veteran's overall 
impairment to his earning capacity due to his service-
connected PTSD.  Therefore, a total rating for compensation 
based on individual unemployability due to a service-
connected disability is not warranted.


ORDER

Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD) in excess of 70 percent disabling, 
effective December 29, 2004, is denied.

Entitlement to TDIU is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


